 

Exhibit 10.17

 

Execution Version

 

CONSULTING AGREEMENT

 

This Consulting Agreement (the “Agreement”) is entered into as of this 22nd day
of May, 2020 (the “Effective Date”) by and between Qualigen Therapeutics, Inc.
(formerly known as Ritter Pharmaceuticals, Inc.), at 2042 Corte Del Nogal,
Carlsbad, California 92011 (the “Company”), and Andrew J. Ritter, at 2800 W.
Oxnard St. # 250, Woodland Hills, CA 91367 (“Consultant”). Company and the
Consultant are collectively referred to herein as the “Parties.”

 

TERMS AND CONDITIONS

 

1. Services. Consultant shall perform the services (“Services”) described in the
Statement of Work attached hereto as Exhibit A, and any subsequent Statement of
Work mutually agreed upon by the Parties in writing in the form attached hereto
as Exhibit A and signed by authorized representatives of each Party (each, a
“Statement of Work”).

 

2. Fees; Invoices; Payment. In consideration for the performance of the Services
by Consultant, Company agrees to pay Consultant for Services rendered as
stipulated in the applicable Statement of Work. Consultant shall submit invoices
upon achievement of milestones as set forth in the applicable Statement of Work.
The invoices will be paid within 14 days following receipt of invoice, absent
any unresolved contract or billing issues.

 

3. Effective Date; Term. This Agreement shall be effective as of the Effective
Date, and shall end on the Expiration Date outlined on the applicable Statement
of Work, unless extended by mutual written agreement signed by both parties or
terminated earlier by either party under Section 8.

 

4. Nature of Engagement.

 

  a. Independent Contractor. It is the express intention of the parties that
Consultant provides services as an independent contractor and not an employee,
agent, joint venture or partner of Company. Nothing in this Agreement shall be
interpreted or construed as creating or establishing any relationship to the
contrary. Both Parties acknowledge that Consultant is not an employee for
federal and state tax purposes. Company shall not have the right to direct or
control the means, manner, or details by which Consultant accomplishes the
Services, nor will Company instruct Consultant as to when, where, or how the
order of tasks are to be performed, subject to the agreed upon details in the
Statement of Work attached hereto and all reasonable deadlines set by Company.
The Consultant shall have the right to control and determine the time, place,
methods, manner and means of performing the services, subject to the agreed upon
details in the Statement of Work attached. In performing the services, the
amount of time devoted by the Consultant on any given day will be entirely
within the Consultant’s control, and the Company will rely on the Consultant to
put in the amount of time necessary to fulfill the requirements of this
Agreement. The Consultant reserves the right to decline a proposed project at
any time. The Consultant is not required to attend meetings at the Company, or
make on-site visits to the Company. At the option of Company, Consultant may be
required to execute other documents evidencing compliance with Consultant’s tax
obligations related to this Agreement, including without limitation, a federal
Form W-9 and any other tax and/or work eligibility documentation required for
Company to remit payment. Consultant shall retain the right to perform services
for others during the term of this Agreement.

 

 

 

 

  b. State and Federal Taxes. Consultant is responsible for paying all required
state and federal taxes and insurance. In particular:             ● Company will
not withhold FICA (social security) and medicare taxes from Consultant’s
payments.             ● Company will not make state or federal unemployment
contributions on behalf of Consultant.             ● Company will not obtain
workers’ compensation insurance on behalf of Consultant.             ● Company
will not withhold state or federal income tax from payments made to Consultant.
            ● Company will not make disability insurance contributions on behalf
of Consultant.

 

5. Proprietary Information. “Proprietary Information” shall mean all information
and materials that relate to the business of Company, its parents, subsidiaries,
affiliates, and/or any of their donors, users, viewers, licensors, licensees and
distributors, in any form and whether or not labeled or identified as
confidential or proprietary, including but not limited to, (a) information about
actual or potential investees or grantees; (b) financial and other information
about costs, revenue, profits or forecasts; (c) information regarding business
strategy, marketing or methods of operation; (d) personnel files and information
about compensation and benefits; (e) third party information or materials that
Company or its parents, subsidiaries or affiliates agree to hold in confidence;
and (f) technologies, concepts, methods, sources, methods of doing business,
patterns, processes, compounds, formulae, programs, devices, tools, compilations
of information, development, manufacturing, purchasing, engineering, computer
programs (whether in source code or object code), theories, techniques,
procedures, strategies, systems, written works, and designs. Proprietary
Information shall not include: (i) information or materials that are or become
generally known to the public through lawful means and through no fault of
Consultant; or (ii) information or materials known to Consultant without
confidentiality restrictions prior to the initial disclosure by Company.

 

6. Confidentiality. At all times, both during the term of this Agreement and
thereafter in perpetuity, Consultant shall keep and hold all Proprietary
Information and IP (as defined below) in strict confidence and trust, and will
not disclose any such Proprietary Information to any third party whatsoever
without the prior written consent of Company, except to Consultant’s legal
counsel or if required by court order from a court of competent jurisdiction,
provided that Consultant shall first notify Company such that Company has an
opportunity to object to such court order. Consultant will not use any such
Proprietary Information except as may be necessary in order to perform
Consultant’s Services under this Agreement. Consultant agrees to notify Company
of any unauthorized release or use of Proprietary Information.

 

Notwithstanding the foregoing, Consultant shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that: (A) is made (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. Further, in the event that
Consultant files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, Consultant may disclose the trade secret to her
attorney and use the trade secret information in the court proceeding, if
Consultant: (A) files any document containing the trade secret under seal; and
(B) does not disclose the trade secret, except pursuant to court order.

 

2

 

 

7. Ownership; Assignment. All inventions, improvements, designs, works of
authorship, formulas, processes, methods, software, databases, trade secrets,
know-how and ideas, and any other results or proceeds of Consultant’s services
for Company made, conceived, developed, created or incorporated by Consultant,
either alone or jointly with others, in connection with the services provided
under this Agreement or otherwise related to the Proprietary Information whether
or not patentable, copyrightable or protectable as trade secrets, and all
patents, copyright rights, trade secret rights and other intellectual property
rights related thereto (“IP”) shall be and remain the sole property of Company
and its assigns in perpetuity, and Consultant hereby assigns and agrees to
assign all right, title and interest in and to such IP to Company and its
assigns. Consultant irrevocably assigns and agrees to assign to the Company, in
each case without additional consideration, all right, title, and interest
throughout the world in and to these materials, including all intellectual
property rights and unrestricted copyright. Consultant agrees to waive and not
to assert any and all rights of paternity, integrity, disclosure and withdrawal
and any other rights that may be known as or referred to as “moral rights,”
“artist’s rights,” “droit moral,” or the like to all IP.

 

8. Termination. The duration of this Agreement shall be for the Consultant Term,
as defined in the Contingent Value Rights Agreement. Upon termination of this
Agreement for any reason, Consultant agrees to promptly deliver to Company all
documents and materials whatsoever and in whatever form, whether hard copy
and/or digital, containing any Proprietary Information or IP whatsoever or
otherwise pertaining to Consultant’s services, and any other documents,
materials or property furnished by Company to Consultant. Upon the termination
of this Agreement, Consultant shall immediately cease performing any services
under this Agreement.

 

9. Compliance with Laws. Consultant agrees to comply with all applicable laws
and regulations during the term of this Agreement.

 

10. Relationship of the Parties. Neither party shall have any right or
authority, express or implied, to assume or create any obligation of any kind,
or to make any representation or warranty, on behalf of the other party or to
bind the other party in any respect whatsoever.

 

11. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California applicable to contracts
wholly performed therein (regardless of where actually performed) without regard
to principles of conflicts of laws.

 

12. Indemnification.

 

  a. The Company agrees to indemnify and hold harmless Consultant as set forth
in Section 6.3 of the Contingent Value Rights Agreement.

 

3

 

 

  b. Consultant agrees to indemnify and hold harmless the Company against any
liability, damages, loss or expense (including reasonable attorney fees and
expenses of litigation) arising out of claims brought by a third party based on
or related to the actions of Consultant in the performance of this Agreement or
any Services performed or products developed or made under this Agreement, but
only to the extent arising from the gross negligence or intentionally wrongful
acts of Consultant. Except for liabilities arising from the gross negligence or
intentionally wrongful acts of Consultant, any liability whatsoever of
Consultant hereunder or otherwise relating to or arising out of performance of
the Services will be limited in the aggregate to the fees and charges paid
hereunder by the Company to Consultant (but not including Expenses) with respect
to such Services.

 

13. Notice. All notices, requests, demands and other communications under this
Agreement must be in writing and given by personal delivery, sent by trackable
U.S. mail or FedEx or email, addressed to the party for which it is intended at
its address set forth on the first page of this Agreement (or such other address
as such party may later designate) and shall be effective upon receipt.

 

14. Waiver. The waiver by either party of a breach of or a default under any
provision of this Agreement shall not be effective unless in writing and shall
not be construed as a waiver of any past, subsequent or contemporaneous breach
of or default under the same or any other provision of this Agreement, nor shall
any delay or omission on the part of either party to exercise or avail itself of
any right or remedy that it has or may have hereunder operate as a waiver of any
right or remedy.

 

15. Severability. If any provision of this Agreement shall be held by a court of
competent jurisdiction to be invalid, void or otherwise unenforceable, such
provision shall be enforced to the maximum extent lawfully possible so as to
affect the intent of the parties, and the remainder of this Agreement shall
remain in full force and effect.

 

16. Captions; Interpretation. All captions and headings in this Agreement are
for the purposes of reference and convenience only, and shall not limit or
expand the provisions of this Agreement. This Agreement shall be deemed to have
been drafted by all parties and, in the event of a dispute, no party hereto
shall be entitled to claim that any provision should be construed against any
other party by reason of the fact that it was drafted by one particular party.

 

17. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed original, and together which shall constitute one in the same
instrument. Electronically transmitted counterparts shall be deemed originals
for all purposes.

 

18. Entire Agreement; Amendments. This Agreement (including the Statement of
Work, as well as the Contingent Value Rights Agreement which continues in full
force and effect) constitutes the entire agreement with respect to the subject
matter hereof, and shall supersede any prior or contemporaneous oral or written
agreements, understandings or communications or past courses of dealing between
Company and Consultant with respect to the subject matter hereof. This Agreement
may not be amended or modified, except in a writing signed by duly authorized
representatives of both parties.

 

SIGNATURES ON FOLLOWING PAGE

 

4

 

 

IN WITNESS WHEREOF, the parties or authorized representatives thereof have duly
executed this Consulting Agreement as of the Effective Date.

 

QUALIGEN THERAPEUTICS, INC.:

 

By: /s/ Michael Poirier     An Authorized Signatory         CONSULTANT:        
By: /s/ Andrew J. Ritter     Andrew J. Ritter  

 

 

 

 

EXHIBIT A

STATEMENT OF WORK

 

This Statement of Work is by and between Qualigen Therapeutics, Inc. (the
“Company”), and Andrew J. Ritter (“Consultant”). This Statement of Work is
subject to all terms and conditions of the Consulting Agreement (“Agreement”)
between Company and Consultant to which this Statement of Work is attached.

 

SERVICES DESCRIPTION   Consultant shall provide services as outlined in Section
2.6 of the Contingent Value Rights Agreement between the parties related to
“Legacy Monetization” activities as outlined in section 1.1 of the Contingent
Value Rights Agreement. PRICING/PAYMENT   Consultant will bill the Company at a
rate of $275 an hour for any hours providing these services to the Company in
good faith. Consultant will provide documentation for its billings. INSURANCE  
Pursuant to (and subject to the terms, conditions and limitations of) the last
paragraph of Section 6.3 of the Contingent Value Rights Agreement, the Company
shall use reasonable efforts to have Consultant included (by rider/endorsement)
on the Company’s directors and officers liability insurance policy, if any, as
an additional insured person (for acts and omissions in the capacity of
Consultant under this Agreement). SURVIVAL   Expiration or termination of
services under this Statement of Work does not affect the continuity of services
under any separate written consulting agreement. Further, expiration or
termination of services under this Statement of Work does not alter the terms of
the Contingent Value Rights Agreement, which remains in full force and effect in
accordance with its own terms.

 

I have reviewed this page:

 

Consultant Initials /s/ AJR Company Initials /s/ MP

 

 

 